301 N.Y. 693 (1950)
In the Matter of Janet Scott, on Behalf of Herself and Others Similarly Situated, Appellant,
v.
Thomas J. Curran, as Secretary of State of The State of New York, Defendant, and Thomas F. Donohue et al., Constituting The Board of Elections of Albany County, Respondents.
Court of Appeals of the State of New York.
Argued October 10, 1950.
Decided October 12, 1950
Morris Zuckman and Scott Gray for appellants.
Walter L. Collins, County Attorney (Evariste G. Lavigne of counsel), for respondents.
Robert E. Whalen for Peter J. Dalessandro and others, amici curię, in support of respondents' position.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, without costs; no opinion.